Citation Nr: 0017403	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to January 14, 
1997, for the grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an effective date prior to May 18, 1982, 
for the grant of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling, effective January 14, 
1997, and entitlement to service connection for tinnitus, 
evaluated as 10 percent disabling, effective May 18, 1983.

In a November 1998 rating decision, the RO found clear and 
unmistakable error in the December 1997 rating decision in 
that the provisions of 38 C.F.R. § 3.114(a)(3) had not been 
applied.  The RO determined that an effective date of May 18, 
1982 was warranted for a 10 percent evaluation for tinnitus.

The Board notes that in April 1999, the veteran submitted a 
statement from a private physician in support of his PTSD 
claim.  A review of the record reflects that this evidence 
has not been reviewed by the RO.  However, this evidence is 
not pertinent to the issue of entitlement to an earlier 
effective prior to January 14, 1997.  Thus, a remand to the 
RO for review and preparation of a supplemental statement of 
the case is not warranted.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  On January 14, 1997, the RO received the veteran's claim 
of entitlement to service connection for PTSD.

3.  In a December 1997 rating decision, the RO granted 
entitlement to service connection for PTSD, evaluated as 50 
percent disabling, effective January 14, 1997.

4.  The VA Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, was amended to reflect the assignment of a 10 
percent evaluation for tinnitus with criterion under 
Diagnostic Code 6260, effective March 10, 1976.

5.  The veteran's claim of entitlement to service connection 
for tinnitus was received by the RO on May 18, 1983.  

6.  In a December 1997 rating decision, the RO granted 
entitlement to service connection for tinnitus, effective May 
18, 1983.

7.  In a November 1998 rating decision, the RO determined 
that an effective date of May 18, 1982, was warranted for the 
grant of entitlement to service connection for tinnitus.



CONCLUSIONS OF LAW

1.  An effective date prior to January 14, 1997, for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.400 (1999).

2.  The criteria for an effective date prior to May 18, 1982, 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.114, 3.400 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of the veteran's award of entitlement to 
service connection is governed by 38 U.S.C.A. § 5110(a), 
which provides that unless specifically provided otherwise, 
the effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise the effective date is the date of the 
receipt of the claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, such determination is 
made on the basis of the facts found.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (1999).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified by the claimant.  
38 C.F.R. § 3.155 (1999).

The veteran contends that an effective date of September 9, 
1968, the date the RO received his original claim, is 
warranted for his service-connected PTSD and tinnitus.  A 
review of the record reflects that the veteran filed an 
original claim in September 1968 seeking entitlement to 
service connection for a right ear condition, a hernia 
condition, a knee condition, and a back condition.

In regard to the veteran's claim of entitlement to an 
effective date prior to January 14, 1997, for the grant of 
service connection for PTSD, the record reflects that the 
veteran's initial claim seeking service connection for PTSD 
was received by the RO on January 14, 1997.  In a December 
1997 rating decision, the RO granted entitlement to service 
connection for PTSD, evaluated as 50 percent disabling, 
effective January 14, 1997.  There is no evidence on file, 
including medical treatment records, that could reasonably be 
construed as an informal claim of entitlement to service 
connection for PTSD prior to January 14, 1997.  See 38 C.F.R. 
§ 3.155.  The reference to "mental anguish" in May 1983 was 
exclusively attributed to auditory disorders.  A review of 
the record reflects that all of the veteran's PTSD treatment 
records were associated with the claims file after the 
original claim was filed. (The existence of PTSD was not 
established until about 1997.  Accordingly, retroactive 
benefits under 38 C.F.R. § 3.114 would not be in order 
because eligibility for service connection for PTSD was not 
continuously present since the addition of Diagnostic Code 
9411, the liberalizing regulation, in 1980.    

The Board recognizes the February 1997 private physician's 
conclusion that the veteran suffers from prolonged PTSD.  The 
Board is also cognizant of the veteran's contention that his 
"uncommon" behavior during the 1970's after discharge from 
service made him a "textbook" example of a veteran 
suffering from PTSD.  However, such evidence is not a basis 
for granting service connection from an earlier date.  The 
Board notes that it is constrained from substituting its own 
(or the veteran's) judgment in place of the diagnoses and 
findings provided by medical professionals.  See Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Since the veteran's initial claim of 
entitlement to service connection for PTSD was received on 
January 14, 1997, the effective date of the grant of 
entitlement to service connection for PTSD cannot be earlier 
than January 14, 1997.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Thus, the claim of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
must be denied.

In regard to the claim of entitlement to an earlier effective 
date for the grant of service connection for tinnitus, a 
review of the record reflects that the veteran filed an 
original claim in September 1968 seeking entitlement to 
service connection for a right ear condition, a hernia 
condition, a knee condition, and a back condition.  In an 
April 1969 rating decision, the RO, in pertinent part, 
granted entitlement to service connection for high frequency 
deafness.  It was noted that service medical records showed 
high tone deafness in the right ear.  Service medical records 
also reflect a complaint of ringing in the right ear.  On May 
18, 1983, the RO received a statement from the veteran 
alleging tinnitus.  Upon VA examination dated in July 1983, 
the veteran reported experiencing constant tinnitus for the 
last eight years in both ears; however, the record is silent 
for any competent medical evidence of a diagnosis of tinnitus 
prior to May 18, 1983. 

In an August 1983 rating decision, the RO denied entitlement 
to service connection for tinnitus and noted the veteran 
reported that his tinnitus had begun only eight years 
earlier.  In a December 1997 rating decision, the RO found 
clear and unmistakable evidence existed in the August 1983 
rating decision and granted entitlement to service connection 
for tinnitus, evaluated as 10 percent disabling, effective 
May 18, 1983.  In a November 1998 rating decision, the RO 
found clear and unmistakable error in the December 1997 
rating decision in that the provisions of 38 C.F.R. § 3.114 
had not been applied.  The RO determined that an effective 
date of May 18, 1982 was warranted for a 10 percent 
evaluation for tinnitus.

As previously noted, the effective date for disability 
compensation claims based on direct service connection is the 
day following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise the effective date 
is the date of the receipt of the claim, or the date that the 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  As the record is silent for a 
claim of entitlement to service connection for tinnitus 
within one year after separation from service, the effective 
date would generally be the date of receipt of the claim, May 
18, 1983.  

However, where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114(a); see also 38 U.S.C.A. § 5110(g).  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
such request.  See 38 C.F.R. § 3.114(a)(3).  

The Board notes that the VA Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, was amended to reflect the 
assignment of a 10 percent evaluation for tinnitus with 
criterion under Diagnostic Code 6260, effective March 10, 
1976.  

In the present case, the veteran's claim of entitlement to 
service connection for tinnitus was received by the RO on May 
18, 1983.  Since this is more than one year after the 
liberalizing regulation of 38 C.F.R. § 4.87, Diagnostic Code 
6260, benefits may be authorized for one year prior to the 
date of receipt of the claim.  38 C.F.R. § 3.114(a)(3).  In 
this instance, May 18, 1982 was one year prior to the receipt 
of the veteran's claim.  The Board notes that pursuant to 
38 C.F.R. § 3.114(a) and 38 U.S.C.A. § 5110(g), an effective 
date prior to March 10, 1976, the effective date of the 
amendment, is prohibited.  Additionally, an effective date of 
March 10, 1976 is not warranted as 38 U.S.C.A. § 5110 (g) 
provides that "[i]n no event shall such award or increase be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier."  See 
McCay v. Brown, 9 Vet. App. 183 (1996); 38 U.S.C.A. § 5110 
(g).


ORDER

Entitlement to an effective date prior to January 14, 1997, 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date prior to May 18, 1982, for 
the grant of service connection for tinnitus is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



